888 F.2d 1386Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Johnny Frank GODFREY, Petitioner.
No. 88-8049.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 29, 1989.Decided Oct. 20, 1989.

Johnny Frank Godfrey, petitioner pro se.
Before WIDENER and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Johnny Frank Godfrey, a federal prisoner incarcerated at the Federal Correctional Institution in Bastrop, Texas, brought this petition for writ of mandamus or prohibition challenging the validity of his conviction and subsequent incarceration for interstate transportation of a stolen vehicle, escape, and related offenses.  He sought an order from this Court directing the United States Attorney or the United States District Court for the District of South Carolina to release him from his allegedly unlawful incarceration.


2
Mandamus relief is not appropriate where there are other means available by which the petitioner could secure the desired relief.    In re Beard, 811 F.2d 818, 826 (4th Cir.1987).  As Godfrey may seek the relief he requested under 28 U.S.C. Sec. 2255, the petition for writ of mandamus or prohibition is denied.  The motion to proceed in forma pauperis is granted.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
PETITION DENIED.